RECOMMENDED FOR FULL-TEXT PUBLICATION
                                     Pursuant to Sixth Circuit Rule 206
                                             File Name: 08a0425p.06

                       UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT
                                          _________________


                                                    X
                              Plaintiff-Appellant, -
 DINEEN JORDAN,
                                                     -
                                                     -
                                                     -
                                                         No. 07-5876
          v.
                                                     ,
                                                      >
 COMMISSIONER OF SOCIAL SECURITY,                    -
                             Defendant-Appellee. -
                                                    N
                      Appeal from the United States District Court
                    for the Western District of Tennessee at Jackson.
                     No. 06-01104—James D. Todd, District Judge.
                                        Submitted: October 28, 2008
                                 Decided and Filed: November 25, 2008
             Before: MARTIN and GILMAN, Circuit Judges; DOWD, District Judge.*
                                            _________________
                                                  COUNSEL
ON BRIEF: Janice E. Barnes-Williams, OFFICE OF THE GENERAL COUNSEL, SOCIAL
SECURITY ADMINISTRATION, Kansas City, Missouri, for Appellee. Dineen Jordan,
Brownsville, Tennessee, pro se.
                                            _________________
                                                OPINION
                                            _________________
        RONALD LEE GILMAN, Circuit Judge. Dineen Jordan suffered an on-the-job back injury
in 1991. She filed an application for Social Security disability benefits 12 years later, claiming that
she could not work because she suffered from back pain and fibromyalgia as a result of the 1991
injury. An Administrative Law Judge (ALJ) found that her complaints of impairment were not
credible. The ALJ specifically relied on the opinions of two physicians who stated that Jordan was
exaggerating her symptoms, one of whom had watched surveillance videos showing that Jordan was
functioning with no signs of debilitation. In addition, the ALJ concluded that, while Jordan could
not perform the duties of her old job, there were a wide variety of light-duty jobs available to her.
Jordan was thus found not to be disabled for Social Security purposes. Her request for review was
subsequently denied by the Appeals Council of the Social Security Administration (SSA), which
caused Jordan to file a civil action in the federal district court.

        *
           The Honorable David D. Dowd, Jr., Senior United States District Judge for the Northern District of Ohio,
sitting by designation.


                                                        1
No. 07-5876           Jordan v. Comm’r of Social Security                                     Page 2


        The district court issued an order affirming the SSA’s decision, holding that the ALJ’s
opinion was supported by substantial evidence. Because we conclude that the ALJ lacked sufficient
evidence to make a finding regarding Jordan’s future job prospects, we VACATE the judgment of
the district court with instructions to REMAND the case to the SSA for further proceedings
consistent with this opinion.
                                       I. BACKGROUND
A.     Factual background
        Jordan was born in March 1961 and is a high school graduate. She completed a number of
college courses but did not receive a degree. On April 8, 1991, while working for the United States
Postal Service as a mail handler, Jordan experienced severe back pain after lifting a heavy sack of
mail. She was taken to the emergency room, where she was x-rayed and diagnosed with a
paraspinous muscle sprain and discharged with a prescription for muscle relaxants and instructions
to maintain bed rest.
        Shortly thereafter, Jordan was seen by Dr. Richard Barse, an internist. Based on x-rays that
showed no fractures, Dr. Barse determined that Jordan had suffered a lumbrosacral strain. He
directed Jordan to undergo two weeks of physical therapy and referred her to Dr. Dario Nolasco, an
orthopedic surgeon. Upon examining Jordan, Dr. Norlasco confirmed Dr. Barse’s diagnosis of a
lumbrosacral sprain and prescribed bed rest. After a July follow-up appointment, Dr. Norlasco
found Jordan to be recovering well and released her for light-duty work, with a lifting restriction of
20 pounds.
        Jordan returned to work in a limited-duty assignment. Her duties included taking the bands
off of bundled mail and sorting letters with the use of trays that were located above her head. She
stopped working in September 1991 due to a recurrence of pain in her lower back, buttocks, and left
leg. On October 14, 1991, Dr. Norlasco performed a magnetic resonance imaging (MRI) scan on
Jordan that revealed disc protrusions at two levels, as well as degenerative changes at the L5-S1 disc
space.
        Jordan never returned to work after the recurrence of pain in 1991. She saw numerous
doctors over the following years in connection with her workers’ compensation claim and,
significantly later, with her Social Security disability claim. The following doctors opined that
Jordan was completely unable to work: Dr. Thomas Arkins (a neurosurgeon), Dr. Robert
McConnell (whose specialty is not specified in the record), Dr. William Massey (a general
practitioner), Dr. Stuart Belkin (an orthopedic surgeon), Dr. Mary Anne Rodriguez (whose specialty
is not specified in the record), and Dr. Robert Winston (an internist). Jordan also saw a urologist,
Dr. Arnold Baskin, in 1993 for incontinence. Dr. Baskin opined that the incontinence was likely
related to the 1991 back injury.
        But not all of the doctors who examined Jordan opined that she was totally disabled. Dr.
John Shine, an orthopedic surgeon, examined Jordan in 1993 and concluded that Jordan could not
return to her usual job, which involved heavy lifting. He opined, however, that she would be able
to do very light-duty work, perhaps on a part-time basis.
        Dr. Stephen Waggoner (whose specialty is not specified in the record) performed an
independent medical examination on Jordan in August 2001. Dr. Waggoner noted that Jordan
showed “obvious signs of symptom magnification with 5/5 Waddell signs [a clinical test for patients
with low back pain that can be used to indicate whether the patient is exaggerating symptoms]
positive.” When Jordan got out of her wheelchair for the examination, she grimaced and trembled,
but when she did not think that Dr. Waggonner was looking, she moved out of the wheelchair with
ease. Dr. Waggonner made the following diagnoses based on his examination: (1) degenerative disc
No. 07-5876           Jordan v. Comm’r of Social Security                                       Page 3


disease with chronic lower back pain, (2) no clinical evidence of lumbar radiculopathy, and
(3) clinical evidence of symptom magnification. In conclusion, Dr. Waggoner opined that Jordan
would be able to lift 25 to 50 pounds and that she had no permanent partial impairment.
        Finally, Dr. Carl Huff, an orthopedic surgeon, saw Jordan for an independent medical
examination in August 2002. Dr. Huff performed a detailed review of Jordan’s prior medical
records, including x-rays, MRI scans, and nerve conduction/EMG needle studies. Jordan’s lumbar
spine x-rays from 2001 were negative. Her MRI results showed degenerative disc changes at three
levels and central disc protrusions at two levels, but revealed no evidence of nerve root
impingement. The nerve conduction/EMG needle studies, which had been performed in 2002, were
negative, showing no evidence of radiculopathy, peripheral nerve entrapment, or myelopathy.

       Dr. Huff also performed a physical examination. He could find no objective manifestation
of any mechanical dysfunction of Jordan’s back. Jordan frequently exhibited pain responses that
were inconsistent with any underlying physiological conditions. For example, when Dr. Huff lightly
stroked the skin of her lower back area or applied mild pressure to the top of her head, such that no
force was actually transmitted to the spine, Jordan reacted with “an extreme response of pain with
grimacing, verbal response, and withdrawal gestures.” Jordan also exhibited an exaggerated pain
response to twisting motions that involved no relative movement of the thoracolumbar spine. When
Dr. Huff extended Jordan’s leg at 90 degrees of elevation during an ankle reflex test, she reported
no pain. But when Dr. Huff later lifted her leg in the same manner during another type of test,
Jordan cried out and made pronounced physical and verbal gestures.
        As part of his consultation, Dr. Huff also reviewed three video surveillance tapes of Jordan
taken in 2001. One video showed Jordan carrying and tossing around tree limbs in her yard in a
relaxed manner. A second video recorded Jordan coming out of a store carrying a sack of
merchandise with no difficulty, easily getting into her car, and driving away. The third video
showed Jordan coming out of a Gold’s Gym without showing any manifestation of back pain. Dr.
Huff also reviewed a written note from a trainer at the gym, who stated that Jordan visited the gym
with regularity, using the treadmill and bicycle.
        Dr. Huff’s report stated that he was “unable to establish any residuals of the injury of 4/8/91.
Her MRI scan reports have remained remarkable [sic] stable over the years . . . .” Dr. Huff noted that
all five “Waddell’s Signs” were positive and that there was no physiological basis for Jordan’s
complaints about her back. In conclusion, Dr. Huff stated that Jordan had “no work restrictions.”
B.      Procedural background
        Jordan applied to the SSA for disability insurance benefits on March 20, 2003. Her long
delay in applying for disability benefits was presumably related to her receipt of workers’
compensation benefits in the interim, although the record is silent in this regard. The parties do not
dispute that Jordan was insured for disability benefits through December 31, 1996, but not thereafter.
A hearing before an ALJ was held on November 4, 2004 in Jackson, Tennessee.
        Jordan testified at the hearing that she had the following medical problems: three ruptured
discs; degenerative joint disease; swollen ankles; neck, shoulder, and arm pain; severe headaches;
hypertension with an accelerated heartbeat; acid reflux disease; stomach pain; diarrhea;
incontinence; and depression. She also stated that she had trouble walking, could not sit for long
periods of time, and had been prescribed antidepressants. Jordan further testified that, because of
her disability, she was no longer able to enjoy dancing, gardening, going to the movies with her
daughter, or going to church.
No. 07-5876           Jordan v. Comm’r of Social Security                                      Page 4


        The ALJ determined that Jordan was not disabled. In his decision, the ALJ found that Jordan
was insured for benefits through December 31, 1996, and that she had not worked since her alleged
disability date in September 1991. The ALJ also found that Jordan’s degenerative lumbar disc
disease was a severe impairment, but not so severe that it met or equaled the listed impairments in
20 C.F.R. Part 404, Subpart P, Appendix 1, Regulations No. 4, which would have dictated an
automatic ruling of “disabled.” He further found that there was no medical evidence that Jordan
suffered from any of her other claimed impairments—fibromyalgia, incontinence, depression,
etc.—during the period when she was insured.
        Finally, the ALJ determined that Jordan’s subjective complaints were not fully credible. He
placed particular weight on the report of Dr. Huff. The report concluded that Jordan was
exaggerating her symptoms, and it discussed the video and eyewitness evidence showing that Jordan
in fact appeared to be fully functional. Jordan was also found to have the residual functional
capacity to lift 20 pounds occasionally and 10 pounds frequently; to sit, stand, or walk for six hours
in an eight-hour workday; to occasionally balance, stoop, kneel, crouch and crawl; but that she
should never climb ladders, ropes, or scaffolds. The ALJ accordingly reasoned that Jordan was
unable to perform her past relevant work, but had the residual functional capacity to perform a
significant range of light work. Due to Jordan’s residual functional capacity, the ALJ found that the
Social Security Medical-Vocational Guidelines (commonly referred to as the “grids”) directed a
finding of “not disabled.” The ALJ thus concluded that Jordan was not entitled to disability benefits
at any time on or before December 31, 1996. The SSA’s Appeals Council denied Jordan’s request
for review on January 27, 2006, making the ALJ’s ruling the final decision of the SSA.
        Jordan then filed a timely pro se civil action in the United States District Court for the
Western District of Tennessee, seeking a reversal of the ALJ’s findings. The district court affirmed
the ALJ’s decision. Jordan v. Astrue, No. 1:06-cv-1104-JDT, Doc. No. 17 (W.D. Tenn. June 6,
2007). While acknowledging that the opinions of treating physicians must be given great weight
when supported by sufficient medical evidence, the court found that substantial evidence supported
the ALJ’s determination that, prior to December 31, 1996, Jordan had no limiting impairments other
than degenerative disc disease. The court also concluded that the ALJ did not err in his
determination that Jordan’s testimony regarding the extent of her limitations lacked credibility,
especially in light of Dr. Huff’s report. Next, the court found that the ALJ properly relied upon the
functional-capacity assessments by the SSA’s medical consultants in determining that Jordan was
capable of performing a significant range of light work. Finally, the court concluded that the ALJ
had properly used the grids as a framework for his conclusion that Jordan was not disabled on or
prior to December 31, 1996. Id. This timely pro se appeal followed.
                                          II. ANALYSIS
A.     Standard of review
       We exercise de novo review of district court decisions in Social Security cases. Valley v.
Comm’r of Soc. Sec., 427 F.3d 388, 390 (6th Cir. 2005). The Commissioner’s conclusions must be
affirmed absent a determination that the ALJ has failed to apply the correct legal standards or has
made findings of fact unsupported by substantial evidence in the record. 42 U.S.C. § 405(g); see
also Preslar v. Sec’y of Health & Human Servs., 14 F.3d 1107, 1110 (6th Cir. 1994). Substantial
evidence is “such relevant evidence as a reasonable mind might accept as adequate to support a
conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (citation omitted). Accordingly, we
“may not try the case de novo, nor resolve conflicts in evidence, nor decide questions of credibility.”
Garner v. Heckler, 745 F.2d 383, 387 (6th Cir.1984).
No. 07-5876           Jordan v. Comm’r of Social Security                                       Page 5


B.     The ALJ’s factual determinations were supported by substantial evidence
          We have no doubt that the ALJ relied on “substantial evidence” to reach his determination.
Most damning is the video evidence showing that Jordan, who claims to now be “even more
disabled” than she was during the relevant, pre-1997 period, appears to be anything but. This
impression is supported by the conclusions of two consulting physicians, Drs. Waggoner and Huff,
who examined Jordan and found no objective basis for her purported physical restrictions. Both
doctors were confident that Jordan was substantially exaggerating her symptoms. The opinions of
the ALJ and the district court provide a thorough discussion of the adequacy of the evidence; there
is little that we could add on the issue that would not be redundant. Our analysis focuses instead on
the ALJ’s reliance on the SSA’s grids in reaching his conclusion that Jordan could perform a wide
variety of light-duty jobs, and was accordingly not disabled.
C.     The ALJ’s reliance on the SSA grids
       ALJs are required to perform the following five-step analysis to determine whether a
claimant is disabled within the meaning of the Social Security Act:
       1. If the claimant is doing substantial gainful activity, she is not disabled.
       2. If the claimant is not doing substantial gainful activity, her impairment must be
       severe before she can be found to be disabled.
       3. If the claimant is not doing substantial gainful activity and is suffering from a
       severe impairment that has lasted or is expected to last for a continuous period of at
       least twelve months, and her impairment meets or equals a listed impairment, the
       claimant is presumed disabled without further inquiry.
       4. If the claimant’s impairment does not prevent her from doing her past relevant
       work, she is not disabled.
       5. Even if the claimant’s impairment does prevent her from doing her past relevant
       work, if other work exists in the national economy that accommodates her residual
       functional capacity and vocational factors (age, education, skills, etc.), she is not
       disabled.
Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997) (citing 20 C.F.R. § 404.1520).
During the first four steps, the claimant has the burden of proof; the burden shifts to the SSA only
for the fifth step. Id. The SSA’s burden at the fifth step is to prove the availability of jobs in the
national economy that the claimant is capable of performing. Her v. Comm’r of Soc. Sec., 203 F.3d
388, 391-92 (6th Cir. 1999). An ALJ is to employ the grids, found at 20 C.F.R. Part 404, Subpart
P, Appendix 2, at the fifth step of the disability determination, after the claimant has been found not
to meet the requirements of a listed impairment but to nevertheless be incapable of performing past
relevant work. Abbott v. Sullivan, 905 F.2d 918, 926 (6th Cir. 1990). The claimant, however,
retains the burden of proving her lack of residual functional capacity. Her, 203 F.3d at 392.
        Different evaluative frameworks apply to claimants with exertional and nonexertional
limitations. The SSA defines the two terms as follows:
       Exertional limitations. When the limitations and restrictions imposed by your
       impairment(s) and related symptoms, such as pain, affect only your ability to meet
       the strength demands of jobs (sitting, standing, walking, lifting, carrying, pushing,
       and pulling), we consider that you have only exertional limitations.
No. 07-5876           Jordan v. Comm’r of Social Security                                       Page 6


       Nonexertional limitations. [] When the limitations and restrictions imposed by your
       impairment(s) and related symptoms, such as pain, affect only your ability to meet
       the demands of jobs other than the strength demands, we consider that you have only
       nonexertional limitations or restrictions. Some examples of nonexertional limitations
       or restrictions include the following:
       ...
               (vi) You have difficulty performing the manipulative or postural
               functions of some work such as reaching, handling, stooping,
               climbing, crawling, or crouching.
20 C.F.R. § 404.1569a(b) and (c).
         In this case, Jordan alleges that she has a combination of exertional and nonexertional
limitations. As determined by the ALJ, Jordan’s exertional limitations include the inability to (a) lift
more than 20 pounds on an infrequent basis; (b) lift more than 10 pounds on a frequent basis; and
(c) sit, stand, or walk for more than six hours in an eight-hour workday. The only allegations of
nonexertional limitations that the ALJ found credible were Jordan’s occasional postural limitations
and her inability to climb ladders, ropes, or scaffolds.
        Relying on the grids, the ALJ found a significant variety of light-duty jobs available to
Jordan despite her exertional and nonexertional limitations. He accordingly concluded that she was
not entitled to disability benefits. Aside from the grids, the only other evidence that the ALJ used
to reach this conclusion was Social Security Ruling (SSR) 85-15, which he cited as support for his
determination that Jordan’s limited ability to balance, stoop, kneel, crouch, crawl, and climb
“[would] not significantly reduce the occupational base at the light level . . . . Thus, with all her
postural restrictions, [Jordan] is still capable of making a vocational adjustment to a significant
number of jobs in the national economy.” But SSR 85-15 focuses on claimants with mental
impairments and explicitly states that it applies to claimants with solely nonexertional impairments.
1985 SSR LEXIS 20, at *1 (1985). Because Jordan also has exertional limitations, the ALJ should
have instead applied SSR 83-14. That Ruling provides in relevant part as follows:
       A particular additional exertional or nonexertional limitation may have very little
       effect on the range of work remaining that an individual can perform. The person,
       therefore, comes very close to meeting a table rule which directs a conclusion of
       “Not disabled.” On the other hand, an additional exertional or nonexertional
       limitation may substantially reduce a range of work to the extent that an individual
       is very close to meeting a table rule which directs a conclusion of “Disabled.”
       Use of a vocational resource may be helpful in the evaluation of what appear to be
       “obvious” types of cases. In more complex situations, the assistance of a vocational
       resource may be necessary.
1983 SSR LEXIS 33, at *9-10 (1983).
         We have held that the SSA may not rely on the grids alone to meet its step-five burden where
the evidence shows that a claimant has nonexertional impairments that preclude the performance of
a full range of work at a given level. Abbot v. Sullivan, 905 F.2d at 926-27; Damron v. Sec’y of
Health and Human Servs., 778 F.2d 279, 282 (6th Cir. 1985). Normally, where a claimant suffers
from an impairment limiting only her strength (i.e., exertional limitations), the SSA can satisfy its
burden through reference to the grids without considering direct evidence of the availability of jobs
that the particular claimant can perform. We cautioned in Abbott, however, that where a claimant
suffers from nonexertional limitations that significantly restrict the range of available work, “rote
No. 07-5876           Jordan v. Comm’r of Social Security                                     Page 7


application of the grid is inappropriate.” Abbott, 905 F.2d at 926. Noting that the grids take account
of only exertional limitations (as contrasted with SSR 85-15, which accounts for only nonexertional
limitations), we held that an ALJ cannot rely on the grids alone in cases where the claimant’s
nonexertional limitation “significantly restrict[s] the range of available work.” Id. at 926-27. In
Damron, 778 F.2d at 281-82, we found that the ALJ, who had relied solely on the grids, “completely
failed to consider the effect of nonexertional limitations upon [the claimant’s] ability to find work
in the national economy.”
        Abbott and Damron reflect the general rule in this circuit that, where a claimant has
nonexertional impairments alone or in combination with exertional limitations, the ALJ must treat
the grids as only a framework for decisionmaking, and must rely on other evidence to determine
whether a significant number of jobs exist in the national economy that a claimant can perform.
Burton v. Sec’y of Health & Human Servs., 893 F.2d 821, 822 (6th Cir. 1990). “Reliance upon the
grids in the presence of nonexertional limitations requires reliable evidence of some kind that the
claimant’s nonexertional limitations do not significantly limit the range of work permitted by [her]
exertional limitations.” Shelman v. Heckler, 821 F.2d 316, 321 (6th Cir. 1987).
        In this case, the ALJ relied solely on the grids (which consider only exertional limitations)
and SSR 85-15 (which considers only nonexertional limitations) to reach the conclusion that a wide
range of light work was available to Jordan. The SSA argues on appeal that SSR 85-15 constituted
the necessary “reliable evidence” that Jordan’s nonexertional limitations did not significantly limit
her ability to perform light work. But SSR 85-15 does not apply to Jordan, who suffers from both
exertional and nonexertional limitations. Accordingly, it could not have constituted reliable
evidence in support of the ALJ’s finding. Because the ALJ relied only on the grids and a facially
inapplicable Social Security Ruling, he erred in finding the availability of other work for Jordan.
See Shelman, 821 F.2d at 321. The case must therefore be remanded to the ALJ for the
consideration of evidence other than the grids. Specifically, the ALJ may wish to hear testimony
from a vocational expert regarding the range of jobs available to Jordan, as contemplated by SSR
83-14.
                                       III. CONCLUSION
        For all of the reasons set forth above, we VACATE the judgment of the district court with
instructions to REMAND the case to the SSA for further proceedings consistent with this opinion.